Case 1:20-cv-01452-NYW Document 1 Filed 05/21/20 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE STATE OF COLORADO

Case No. 20-1452

KEGAN WARNER,

               Plaintiff,

v.

POWER HOME REMODELING GROUP, LLC,

               Defendant.


NOTICE OF REMOVAL OF CIVIL ACTION TO THE UNITED STATES DISTRICT
COURT BY DEFENDANT POWER HOME REMODELING GROUP, LLC


TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1332, 1441(a), and 1446,

Defendant Power Home Remodeling Group, LLC (“Power Home” or “Defendant”) hereby

removes the above-entitled action (the “Action”) from the 18th Judicial District Court of

Arapahoe County, State of Colorado, to the United States District Court in the District of

Colorado. In support of this removal, Power Home states the following:

                                PROCEDURAL BACKGROUND

       1.      On March 31, 2020, Plaintiff Kegan Warner (“Warner” or “Plaintiff”)

commenced this action by filing an unverified Class Action Summons, Complaint and Jury
Demand in the 18th Judicial District Court of Arapahoe County, State of Colorado, entitled

Kegan Warner v. Power Home Remodeling Group, LLC, Case No. 2020cv030753 (the “State

Court Action”).

       2.      Plaintiff alleges the following four causes of action on behalf of himself and four

classes against Power Home Remodeling Group, LLC (“Power Home” or “Defendant”):

(1) Violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227(b) on

behalf of Plaintiff and the “Dialer Class”; (Compl. ¶¶ 95-100); (2) Violations of the TCPA, 47


                                                                              NOTICE OF REMOVAL
Case 1:20-cv-01452-NYW Document 1 Filed 05/21/20 USDC Colorado Page 2 of 4




U.S.C. § 227(c) on behalf of Plaintiff and the “Policy Class”; (Compl. ¶¶ 101-108);

(3) Violations of the Colorado Control of Telemarketing Fraud Act (“CFTA”), C.R.S. § 6-1-

304(a)(II) on behalf of Plaintiff and the “Colorado Scanner Class”; (Compl. ¶¶ 109-113); and

(4) Violations of the CTFA, C.R.S. § 6-1-304-(a)(II) on behalf of Plaintiff and the “Colorado

Directory Class”; (Compl. ¶¶ 114-117).

       3.      On April 21, 2020, Plaintiff served Defendant’s registered agent with an

unverified copy of the Summons and Complaint by process server. Although the initial

Summons contained an error in the Defendant’s name, that issue was corrected in another

Summons subsequently served on Defendant.

       4.      Pursuant to 28 U.S.C. § 1446(a), attached to this Notice as Exhibit A is a true and

correct copy of the Complaint and all accompanying documents served with the Complaint.

Attached as Exhibit B is a true and correct copy of all process, pleadings, and orders that have

been filed in this action. Exhibits A and B constitute all the pleadings, process, and orders served

upon or by Defendant in the State Court Action.

                                     REMOVAL IS PROPER

       5.      As set forth in 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants.” Under 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.”

       6.      This Court has original jurisdiction over this Action under 28 U.S.C. § 1331

because this is an action arising under federal law, the Federal Telephone Consumer Protection

Act, 47 U.S.C. §§ 227. See Ex A., Compl. ¶¶ 2-3; see also Mims v. Arrow Fin. Servs., LLC, 565

U.S. 368, 379 (2012). Accordingly, Defendant may remove this case to this Court pursuant to 28

U.S.C. § 1441(a) without regard to the citizenship of the parties or amounts in controversy.

       7.      Plaintiff also brings claims under Colorado’s Control of Telemarketing Fraud Act

(C.R.S. § 6-1-304(a)(II)). See Ex A., Compl. ¶¶ 4-5. The Court has supplemental jurisdiction

                                                                                 NOTICE OF REMOVAL
                                                  -2-
Case 1:20-cv-01452-NYW Document 1 Filed 05/21/20 USDC Colorado Page 3 of 4




over these state-law claims because they are so related to the federal-law claim that they form

part of the same case or controversy. 28 U.S.C. § 1367; see also 28 U.S.C. § 1441(c).



                                        VENUE IS PROPER

       8.      Under 28 U.S.C. § 1441(a), an action “may be removed . . . to the district court of

the United States for the district and division embracing the place where such action is pending.”

The United States District Court for the District of Colorado is a proper venue because it is the

district embracing the 18th Judicial District Court, Arapahoe County, Colorado, where Plaintiff

filed his Complaint.

                                     REMOVAL IS TIMELY

       9.      Removal is timely. Plaintiff served his Summons and Complaint On April 21,

2020. Power Home timely filed its Notice of Removal within thirty days of service of the

Complaint and within thirty days of the date the Action was first removable, by May 21, 2020.

See 28 U.S.C. § 1446(b). No previous notice of removal has been filed or made with this, or any

other court, for the relief sought herein.

       10.     A copy of this Notice of Removal is being promptly served upon counsel for

Plaintiff and a copy is being filed with the Clerk of the 18th Judicial District Court for Arapahoe

County, Colorado, as required by 28 U.S.C. § 1446(d).

       11.     If any question arises as to the propriety of the removal of this Action, Power

Home respectfully requests the opportunity to present a brief and oral argument in support of its

position that this case is removable.

                                             CONCLUSION

       This case should be removed because this Court has jurisdiction over this action under 28

U.S.C. §§ 1331 and 1367.

       Defendant will provide Plaintiff with prompt written notice of the filing of this Notice of

Removal and will file a copy of this Notice of Removal with 18th Judicial District Court for

Arapahoe County, Colorado.

                                                                              NOTICE OF REMOVAL
                                                 -3-
Case 1:20-cv-01452-NYW Document 1 Filed 05/21/20 USDC Colorado Page 4 of 4




Dated: May 21, 2020                  MORGAN, LEWIS & BOCKIUS LLP



                                     By: /s/ Ezra D. Church
                                         Ezra D. Church
                                         ezra.church@morganlewis.com

                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Telephone: +1.215.963.5000
                                     Facsimile: +1.215.963.5001

                                          Benjamin K. Hand, CO Bar# 50787
                                          benjamin.hand@morganlewis.com
                                     300 South Grand Avenue
                                     Twenty-Second Floor
                                     Los Angeles, CA 90071-3132
                                     Telephone: +1.213.612.2500
                                     Facsimile: +1.213.612.2501

                                     Attorneys for Defendant, POWER HOME
                                     REMODELING GROUP, LLC




                                                           NOTICE OF REMOVAL
                                   -4-
